NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jian Jiang on May 27, 2022.
The application has been amended as follows: 
ALLOW claims 1, 3-8 and 10.
Cancel claims 11-13 and 15-16.
ALLOW claims 18 and 21-23.
Reasons for Allowance
The claimed invention is drawn to a method for promoting, supporting or optimizing de novo myelination, said method comprising administering an infant formula to a formula-fed infant having a suboptimal de novo myelination trajectory a synthetic nutritional composition/infant formula comprising, in particular, iron in an amount of 5 to 40 mg/100 g dry weight.  The closest prior art is McMahon et al (US 2004/0202765; of record) and Fleith et al (US 2012/0171178; of record). 
McMahon et al teach the administration of infant formulas which differ from the instantly claimed infant formulas in comprising only 1.2 mg/100 g iron as opposed to 5 to 40 mg/100 g iron.  While it would have been obvious to administer the formulas of McMahon et al to the instantly claimed formula-fed infants in an effort to promote de novo myelination therein, it is found persuasive that the ordinarily skilled artisan would not have considered modifying the amount of iron in the formulas of McMahon et al.  In particular, despite an awareness that iron deficient infants exhibit poorer cognitive, motor and social-emotional function (potentially due to reduced myelination), it is found persuasive that the ordinarily skilled artisan would have considered 1.2 mg/100 g iron sufficient to supplement any iron deficiency.
Fleith et al teach “a nutritional composition, in particular directed to children 3-6 years” which “improves cognitive performance, in particular memory, learning comprehension, alertness, attention, concentration, processing speed, conceptual thinking, abstract thinking, verbal abilities, language comprehension, psychomotor skills, curiosity, and confident interaction with the environment” (Abstract), in particular wherein the composition comprises 8.20 mg/100 g iron.  However, the composition of Fleith et al is explicitly limited to the treatment of “children of an age of 3-7” (Paragraph 0103), which Fleith et al further distinguish from related formulas “directed to infants” (Paragraph 0004).  For this reason, it would not have been obvious to administer the composition of Fleith et al as an infant formula to a human infant
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611